Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 03/14/2022, new claim 21 has been added.  Claims 1-6 and 8-21 are pending.  Claims 18 and 20 stand withdrawn without traverse.  Claims 1-6, 8-17, 19, and 21 are under current examination in view of the elected species: the compound of formula IV as it appears in claim 10 in the claims filed on 11/15/2018 and on page 8 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seabra et al. (Journal of Nano Research Vol 20 pp 61-67; publication year: 2012; cited in the IDS filed on 04/16/2019) and Mu et al. (US 2017/0182453; publication date: 06/29/2019; available as prior art under both 35 USC 102(a)(1) and 102(a)(2); effectively filed date of provisional application 62/271,605: 12/28/2016; of record) in view of Bolz et al (US 6,287,332; issue date: 09/11/2001; of record), and further in view of Lowe et al. (Microporous and Mesoporous Materials Vol 181, pages 17-22; publication year: 2013; cited in the IDS filed on 04/16/2019); Nguyen et al. Cryst Eng Comm vol 12, pages 2335-2338; publication year: 2010; cited in the IDS filed on 12/09/2020) and Zhang et al. (RSC Adv Vol 5, pages 1043-1050; publication year: 2015; cited in the IDS filed on 04/16/2019).

The claims are examined in view of the species election of organic ligand of the compound of formula IV as it appears in claim 10 in the claims filed on 11/15/2018 and on page 8 of the specification.

Seabra discloses that NO gas may be captured and delivered for medicinal use (abstract) using metal-organic-frameworks (MOF), which have the advantages of tailored NO release profile by making adjustments to the scaffold structure, high NO loading capacity, and stability (table 1, last entry).  Seabra discloses further that MOF have the disadvantage that the transition metals used to form them may be toxic (table 1, last entry).  Seabra does not disclose a core-shell structure having a silica core and MOF shell and does not disclose the elected species of organic ligand used to form the MOF.  
Mu discloses CO2 gas capture using MOF UiO-66-NH2 (name disclosed at e.g. 0042) that contains Zr6O4(OH)4(CO2)12 clusters linked by amino-terephthalic acid (i.e. the elected species of organic ligand; abstract).  Mu does not disclose a core-shell structure for the MOF.  Mu discloses further that this category of MOF exhibits superior stability (0003).  Support for the above may be found at para 0002 and Figure 5 of Provisional Application No. 62/271,605.  
Bolz discloses that the metal Zr is non-toxic (col 2, line 38). 
Lowe discloses that gas adsorption properties of MOF are a consequence of the porosity and large surface area (Lowe: page 17, left col).  
Nguyen discloses that NO release from MOFs for biomedical purposes may be fine-tuned by using a MOF having a pendant amine group.  The amine reacts with NO to form a NONOate (diazeniumdiolate) moiety which will release NO in a tunable fashion (page 2335).  
It would have been prima facie obvious to use the MOF disclosed by Mu, having the elected species of organic ligand and containing a pendant amine group; limitation of instant claims 1 and 8-10) as the MOF for delivering NO gas as disclosed by Seabra.  The skilled artisan would have been motivated to do so because Zr is nontoxic, therefore, this MOF does not possess the disadvantage disclosed by Seabra; and the artisan of ordinary skill would also be motivated to do so because UiO-66NH2 has better stability than other MOFs.  Finally, the artisan of ordinary skill would also have been motivated to use UiO-66NH2 as the MOF in order to capitalize on the tunability of NO release from MOFs containing pendant amine groups.  The skilled artisan would have had a reasonable expectation of success because NO has been shown to chemisorb to other MOFs having pendant amines via formation of the diazeniumdiolate group, thus one of ordinary skill in the art would reasonable expect that NO gas would also adsorb to this MOF material via the -NH2 moiety.  
None of Seabra, Bolz, Lowe nor Nguyen disclose a core-shell structure as required by claim 1.
Zhang discloses spherical MOF composites having a MOF shell (i.e. a layer on a core) formed from UiO-66 and a SiO2 (i.e. silica) particle as the core (title; abstract).  The MOF UiO-66 comprises the organic ligand terephthalate and eight coordinated ZrO6(OH)2 polyhedra (page 1044, left col) therefore is structurally very similar to the MOF disclosed by Mu, UiO-66-NH2.  Zhang discloses further that MOF shell-silica core microspheres exhibit much improved packing properties relative to other MOF structures (page 1043, right col).  Zhang does not disclose capturing NO gas with the MOF.  
It would have been prima facie obvious to coat UiO-66-NH2 on a silica core according to the teachings of Zhang.  One of ordinary skill in the art would have been motivated to do so because this type of spherical structure has superior packability.  
Thus the cited prior art render obvious a core-shell structure having a silica core and a UiO-66-NH2 shell and NO gas adsorbed therein.  
With regard to instant claims 2 and 3, Zhang discloses that the final particle size of the coated silica composites can be controlled by adjusting the concentrations of reactants (page 1045, left col).  Thus, the examiner considers arriving at a preferred UiO-66-NH2 particle size and corresponding coating thickness to be a matter of routine testing of several conditions used to form the core-shell structure.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to instant claim 4, Zhang discloses a single material for coating the silica, thus, the examiner considers Zhang to disclose a monolayer.
With regard to instant claim 5, Zhang’s core consists of silica.
With regard to instant claim 6, the cores employed in the prior art have a diameter of a 5 m (page 1044, left col).  
With regard to instant claim 7, as noted above, Mu discloses amino-terephthalic acid, CAS Registry No. 10312-55-7, which is the compound IV, the elected species of organic ligand and falls within the scope of claim 7.
With regard to instant claims 11-13, Mu discloses the MOF to be formed from clusters of Zr6O4(OH)4(CO2)12 linked by amino-terephthalic acid.  
With regard to instant claims 14 and 15, the examiner considers the percentages of silica and MOF in the composite to reflect the thickness of the coating and particle size of the silica starting material, which are obvious for the reasons set forth above.  Please see MPEP 2144.05 regarding the obviousness of ranges. 
With regard to instant claim 16, the final product disclosed by Zhang has a micron-scale diameter and thus falls within the range required by the instant claims (figure 2, page 1045).
With regard to instant claim 17, an example of the MOF disclosed by Mu has a porosity of 539 m2/g (0042, with support at 0034 of the provisional application), thus the examiner considers the prior art to disclose a porosity falling within the range required by the instant claims.  
With regard to instant claim 19, Seabra discloses pharmacological uses for the NO delivery systems disclosed therein, therefore it would be prima facie obvious to incorporate a core-shell structure having a silica core and a UiO-66-NH2 shell and NO gas adsorbed therein into a pharmaceutical composition or dosage form. 
With regard to instant claim 21, Nguyen discloses that the NONOate functional group releases NO in the presence of the hydrogen ion (i.e. as pH decreases indicating that hydrogen ion concentration increases; figure 1).  Nguyen discloses this is a tunable feature based upon selection of the R group in the NONOate moiety in figure 1.  Thus, one having ordinary skill in the art would have recognized that the pH affects release of NO from metal organic frameworks having pendant amine groups.  For this reason, the examiner does not consider the limitations of instant claim 21 to patentably define over the cited prior art.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 03/14/2022, have been fully considered but they are not persuasive.

The arguments presented in the response filed 03/14/2022 and the declaration filed on the same date are cumulative.  The arguments and the declaration are summarized here and responded to by the examiner briefly; however, the rejection also is maintained for the reasons explained in depth in the response to argument sections of the previously mailed Office actions.  

 In para 7-8, Declarant summarizes Seabra and states that there is no detail on the type of MOF that can be used for NO storage and release.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In para 9-12, Declarant summarizes Mu and states that they do not believe Mu is relevant to the problem of providing NO in a form which is releasable in vivo because Mu is directed to absorption of CO2 not NO and they don’t see how a mechanism based on water is applicable to the in vivo setting.  Declarant argues that Mu does not mention any medical or in vivo use of the MOF.  This argument is also presented on pages 12-13 of the remarks.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In para 13, Declarant argues that Seabra is directed to nanomaterials and the instant invention relates to microparticles.  This argument is also presented on page 12 of the remarks. 
This argument is not persuasive because one having ordinary skill in the art, in view of the cited references taken together, would have recognized any material capable of storing and tunably releasing NO would have been useful for NO delivery in the biomedical setting, whether nanosized or micron-sized.  The examiner also notes that Zhang teaches micron-sized particles, thus, the limitation is taught in the cited prior art.  

In para 14-20, Declarant summarizes the teachings of Bolz, Lowe, and Nguyen and argues that from Lowe they would have been primarily inspired to test the MOF Cu-TDPAT, and from Nguyen they would have been primarily inspired to test IRMOF-3 and UMCM-1-NH2 MOFs for use in Seabra.  In summary, Declarant appears to be arguing that from each cited prior art reference Declarant would have only followed the teachings of each reference in isolation, and that Lowe and Nguyen would not direct one to UiO-66-NH2 because UiO-66-NH2 is not disclosed in Lowe and Nguyen.  Applicant repeats these arguments on page 14 of the remarks.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In para 21, Declarant argues that Zhang does not disclose an identical method to the method used to form the instant invention.  Declarant supposes that this might not guarantee solely the deposition of MOF atop the SiO2 particles.  This argument is also presented on pages 18-19 of the remarks.  
Declarant’s supposition is not supported by any evidence and is therefore not persuasive.  With regard to Declarant’s argument that Zhang discloses a different procedure, Declarant is reminded that the instant claims are directed to a composition, not a method of manufacure.  So long as Zhang’s teachings would have reasonably led one having ordinary skill in the art to a core-shell particle having the MOF uniformly distributed on the silica particle, this limitation is prima facie obvious.  As explained in the on page 15 of the Office action mailed 09/14/2021, Zhang specifically states that they employ solvothermal synthesis with stirring and heating (paragraph following section 2.2 on page 1044 and Fig 1 on page 1045).  The images of the particles also appear to be highly uniform (Fig 2, page 1045) and the cartoon depiction of the coating method also indicates a process that would result in uniform distribution of UiO-66 (Fig 1, page 1045).  The examiner maintains the opinion that the preponderance of the evidence supports the conclusion that Zhang’s synthetic method would result in uniform coating of the particles.  

In para 22, Declarant points out that Zhang’s core-shell particles have more uniform size.  
The examiner considers this statement to lend further support to the position that the examiner has taken regarding Zhang teaching a uniform distribution of MOF over the silica particles disclosed in Zhang.  

In para 23-24 and 26, Declarant argues that Zhang is not relevant to the problem of providing NO in a form which is releasable in vivo and that Zhang’s particles do not store and release gas.  Declarant argues that Zhang does not disclose microspheres storing or releasing NO.  Applicant repeats the argument that Zhang is non-analogous art on pages 13-17 of the remarks.  
The examiner maintains the opinion for the reasons exactly explained previously on the record:  The examiner considers Mu to be sufficiently related to the instant invention and to the other references cited in the rejection above to be properly combined under 35 USC 103 because Mu addresses gas capture using metal organic frameworks closely related to, for example, those disclosed by Nguyen for biomedical and other applications (see Nguyen p 2335, left col and Scheme 1 on page 2336 where applications ranging from gas adsorption, separations, catalysis and biotechnology/biomedicine).  Thus, Mu is directed to a solving the problem of gas capture by MOF as are the other cited prior art references and the instant invention.  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the expectation that the MOF UiO-66-NH2 could be used for NO capture and release in the biomedical setting is derived from Nguyen.  

In para 25, Declarant argues that Zhang discloses UiO-66-SiO2 shell-core composites and as shown in example 4 of the instant specification these are not suitable for storage and release of NO in vivo.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The obviousness conclusion does not rely on using UiO-66-SiO2 shell-core composites for storage and release of NO in vivo.  See the rejection above for the examiner’s rationale regarding selection of UiO-66-NH2.  

On pages 8-10, Applicant reviews features of the claimed invention - that the metal-organic framework is uniformly distributed on the surface of the silica core and that the metal organic framework comprises organic ligands of formula (III) that include at least one amine group.
As explained previously on the record, these arguments are not persuasive because both of these features are taught in the prior art and are considered obvious for the reasons set forth in the rejection above and discussed in more detail below.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
 With regard to the uniformity of the UiO-66-NH2 crystals across the silica surface, the examiner considers this feature to be taught by Zhang, who also use a solvothermal synthesis under mixing (see page 1044, section 2.2). The examiner also notes that one having ordinary skill in the art would recognize uniform loading in a pharmaceutical composition as critical to providing consistent release of the active agent. 
With regard to the presence of the amine group, as noted in the rejection above, in view of Nguyen, one having ordinary skill in the art would predict that the presence of an amine group would allow for better capture of NO in the form of a covalently linked NONOate group.  Thus, the data presented in figures 1-3 and discussed on pages 5-6 of the remarks does not appear to show an unexpected property and Applicant has not met the burden to overcome an obviousness rejection with a persuasive showing of unexpected results.  

On page 12, Applicant argues that Seabra discloses a number of possible NO-releasing nano-materials of which there is no indication that MOFs show improved performance over other disclosed materials.  Applicant argues further on page 7 that Seabra does not give any details on the types of MOFs that may be used and provides no indication that MOFs show improved performance over the other described materials.  
As explained previously, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case this argument ignores the specific motivation set forth in the rejection to employ amine containing MOFs structurally similar to UiO-66-NH2 as MOFs for NO capture and release specifically in the biomedical field, as disclosed by Nguyen.  The examiner also notes that an obviousness conclusion under 35 USC 103 does not require that Seabra teach an improvement of MOFs over other described materials.  One having ordinary skill in the art would predict that the MOF UiO-66-NH2 would be effective at capturing NO in view of Nguyen and thus would predict that this particular MOF would be useful for the purpose of NO gas delivery in the medical applications disclosed in the general review article by Seabra.  


On page 15, Applicant argues that UiO-66-NH2 is only one of the MOFs disclosed by Mu and that Mu provides no motivation to select UiO-66-NH2 over the other ligands disclosed therein.
This is not persuasive because it ignores the specific rationale underlying the obviousness conclusion.  That Mu itself does not provide motivation ignores what one having ordinary skill in the art would have understood, in view of the additional references cited in the rejection.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On pages 17-18, Applicant argues that no single reference cited in the rejection teaches every limitation recited in the claims. 
Applicant is reminded that the claims have been rejected as obvious under 35 USC 103, not anticipated under 35 USC 102.  The argument that no reference teaches all the limitations of the claim is not persuasive because it fails to address the rationale underlying the obviousness conclusion.  No persuasive argument has been put forth to traverse the conclusion that one having ordinary skill in the art would have found the claimed invention obvious when the prior art references are reviewed as a whole.  


On page 19, Applicant asserts that the examiner’s repeated assertions that Applicants are impermissibly attacking the cited references individually are incorrect.
This assertion is incorrect.

On page 19, Applicant states that in accordance with well-known case law, it is accepted that where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not “attack the references individually” in the manner referred to in Keller, citing In re Mouttet.
In re Mouttet is not applicable because Applicant has failed to establish that each of the applied references fails to teach a limitation and address the combined teachings and/or suggestions of the applied prior art.  Instead, Applicant has merely pointed out limitations not taught by each reference; however, in each case the reference was not cited in the rejection for the limitation identified as absent.  This is exactly analogous to the situation in In re Keller.  The examiner maintains the conclusion that no improper hindsight analysis has been made in arriving at the obviousness conclusion for the all of the reasons set forth above, and reasons of record.   

On pages 19-20, Applicant identifies new claim 21 and argues that claim 21 is patentable for the same reasons as claim 1.
The examiner respectfully disagrees for the reasons as applied to claim 1, set forth above.  

Conclusion
No claims are allowed.  
                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617